                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 1 of 7




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR17-5043 BHS
 8
                               Plaintiff,             ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION FOR
                                                      COMPASSIONATE RELEASE
10   DAVID A. MCKEAN,                                 AND GRANTING MOTIONS TO
                                                      SEAL AND MOTION TO FILE
11                             Defendant.             OVERLENGTH BRIEFING

12

13          This matter comes before the Court on Defendant David McKean’s motion for

14   compassionate release, Dkt. 34, and motion to seal, Dkt. 35, and the Government’s

15   motion for leave to file overlength response, Dkt. 41, and motion to seal, Dkt. 43. The

16   Court has considered the pleadings filed in support of and in opposition to the motion and

17   the remainder of the file and hereby denies the motion for compassionate release for the

18   reasons stated herein.

19                     I.   FACTUAL & PROCEDURAL BACKGROUND

20          On March 31, 2017, McKean pled guilty to one count of Felon in Possession of a

21   Firearm. Dkts. 21, 22. On July 20, 2017, McKean was sentenced to 30 months’ custody

22


     ORDER - 1
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 2 of 7




 1   to run consecutive with the 21-month prison sentenced imposed in No. CR 14-75-MJP

 2   for McKean’s violation of supervised release. Dkts. 29, 30.

 3          On July 2, 2020, the Bureau of Prisons (“BOP”) transferred McKean to a

 4   Residential Reentry Center as a prerelease resident. However, McKean escaped on

 5   August 11, 2020, and the BOP records state that McKean used drugs or alcohol that

 6   evening. McKean was then transferred back to the SeaTac Federal Detention Center

 7   (“FDC”), where he is currently housed. McKean is projected to be released on February

 8   23, 2021.

 9          On November 24, 2020, McKean filed a motion for compassionate release, Dkt.

10   34, and a motion to seal, Dkt. 35. On December 4, 2020, the Government responded, Dkt.

11   42, and filed a motion for leave to file overlength response, Dkt. 41, and a motion to seal,

12   Dkt. 43. On December 10, 2020, McKean replied. Dkt. 45.

13                                      II. DISCUSSION

14   A.     Motions to Seal and Motion for Leave

15          Regarding the motions to seal, McKean and the Government assert that the

16   exhibits submitted in support of their motions contain his personal and medical

17   information and should remain under seal. Dkts. 35, 43. The Court agrees that this

18   information should remain confidential and therefore grants the motions. The Court also

19   grants the Government’s unopposed motions to file supporting and opposition briefs,

20   respectively, in excess of the twelve-page limitation imposed by Local Criminal Rule

21   12(b)(5) of the Rules of the United States District Court for the Western District of

22   Washington.



     ORDER - 2
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 3 of 7




 1   B.     Motion for Compassionate Release

 2          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

 3   of imprisonment “constitutes a final judgment and may not be modified by a district court

 4   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 5   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

 6   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

 7   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 8   court for compassionate release:

 9                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
10          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
11          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
12          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
13          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
14                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
15                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
16
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
17
     defendant provided that: (1) the inmate has either exhausted his or her administrative
18
     appeal rights of the BOP’s failure to bring such a motion on the inmate’s behalf or has
19
     waited until 30 days after the applicable warden has received such a request; (2) the
20
     inmate has established “extraordinary and compelling reasons” for the requested sentence
21

22


     ORDER - 3
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 4 of 7




 1   reduction; and (3) the reduction is consistent with the Sentencing Commission’s policy

 2   statement. See id.

 3          The Sentencing Commission’s policy statement referenced in 18 U.S.C.

 4   § 3582(c)(1)(A)(i) provides, in relevant part:

 5                  [T]he court may reduce a term of imprisonment (and may impose a
            term of supervised release with or without conditions that does not exceed
 6          the unserved portion of the original term of imprisonment) if, after
            considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
 7          they are applicable, the court determines that—
                    (1)(A) Extraordinary and compelling reasons warrant the reduction;
 8                  ***
                    (2) The defendant is not a danger to the safety of any other person or
 9          to the community, as provided in 18 U.S.C. § 3142(g); and
                    (3) The reduction is consistent with this policy statement.
10
     United States Sentencing Guidelines (“USSG”) § 1B1.13.
11
            Recently, Judge Thomas S. Zilly has provided a non-exhaustive list of factors
12
     federal courts have considered in determining whether a defendant has extraordinary and
13
     compelling reasons for compassionate release in the context of COVID-19:
14
            (i) whether the inmate is at higher risk because of his or her age and/or race,
15          see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
            (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,
16          medically-documented, chronic health conditions that render him or her
            more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
17          RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
            the movant's health issues were “not merely self-diagnosed,” but rather
18          “medically documented and verified”); United States v. Rodriguez, No.
            2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
19          (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
            was in a “higher risk category”); (iii) the fatality rate for individuals with
20          similar health conditions as compared with the overall fatality rate for
            COVID-19, see id. (summarizing COVID-19 fatality rates); United States
21          v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
            2020) (granting a motion brought by a defendant suffering from
22          pancytopenia, which is associated with an “over fivefold enhanced risk of


     ORDER - 4
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 5 of 7




 1         severe COVID-19”); (iv) whether the inmate has previously tested positive
           for the coronavirus that causes COVID-19 and, if so, whether the inmate
 2         suffers from any long-term effects of the disease, see United States v.
           Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
 3         Wash. June 17, 2020) (denying a motion for compassionate release brought
           by an inmate who recovered from and was “not suffering from any reported
 4         lingering symptoms” related to COVID-19); and (v) whether the inmate’s
           release is expected to reduce the risk of him or her contracting COVID-19,
 5         see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
           *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
 6         situation that “would likely place him at greater risk”).

 7   United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July

 8   8, 2020).

 9         The Court finds these factors useful, instructive, and consistent with the analysis

10   of extraordinary and compelling reasons the Court has engaged in with recent COVID-19

11   cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American

12   defendant who suffers from hypertension and chronic kidney disease presented

13   extraordinary and compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020

14   WL 4698815, at *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal

15   correctional institution that had only two inmates infected with COVID-19 did not

16   present an extraordinary and compelling reason); United States v. Gray, No. CR16-5600

17   BHS, 2020 WL 5759792, at *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young

18   female defendant with a Body Mass Index of 32.1, while obese, did not present sufficient

19   evidence of extraordinary and compelling reasons without additional evidence of other

20

21

22


     ORDER - 5
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 6 of 7




 1   risk factors). The Court has discretion to consider the factors provided by Judge Zilly in

 2   determining whether McKean has extraordinary and compelling reasons. 1

 3          Here, McKean asserts that his chronic Crohn’s disease is an extraordinary and

 4   compelling reason to warrant his release. McKean’s BOP medical records reflect that

 5   McKean does in fact have a diagnosis for Crohn’s disease and is currently prescribed

 6   Humira. One possible side effect of his prescription is a lowered ability for the immune

 7   system to fight off infections. This side effect could create complications if McKean were

 8   infected with COVID-19, but it is speculative. McKean fails to provide any reliable

 9   evidence that his Crohn’s disease renders him more vulnerable to severe illness from

10   COVID-19. Most importantly, the CDC does not recognize Crohn’s disease as a medical

11   condition that increases the risk of severe illness from COVID-19. 2

12

13
            1
14            In the application of USSG § 1B1.13, the Commission has described three categories of
     potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
15   circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
     n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
     United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG §
16
     1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
     have largely found that the Commission’s list of extraordinary and compelling reasons is not
17   binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
     WL 1812713, at *3 (Apr. 9, 2020 D. Conn.) (providing a list of cases from around the country
18   addressing whether the Commission’s list is binding). The Court therefore concludes that, given
     the “catch-all” provision and the non-binding status of the comments to USSG § 1B1.13, it has
19   discretion to construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020
     WL 3839619, at *2 n.2.
20          2
              See Center for Disease Control and Prevention, People with Certain Medical
     Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
21   medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
22   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Dec. 1, 2020).



     ORDER - 6
                 Case 3:17-cr-05043-BHS Document 47 Filed 12/22/20 Page 7 of 7




 1          McKean has a history of smoking heroin, and the CDC does recognize being a

 2   current or former smoker as increasing the risk of severe illness from COVID-19. But

 3   when balanced against the other factors, smoking alone is insufficient to establish an

 4   extraordinary and compelling reason to warrant compassionate release. McKean is

 5   relatively young and has not presented evidence of other risk factors to his health. See

 6   United States v. Rogers, No. 1:16-cr-00072, 2020 WL 5440352, at *5 n.5 (E.D. Cal. Sep.

 7   10, 2020) (denying motion for compassionate release from inmate with Crohn's disease

 8   and noting “[w]hile it is true that what we know about COVID-19 is changing daily, the

 9   CDC regularly updates its guidelines, yet it has not identified Crohn’s disease or

10   gastrointestinal issues generally as placing individuals at higher risk due to COVID-19.”)

11   (internal quotations and citations omitted). McKean has failed to meet his burden to

12   establish an extraordinary and compelling reason warranting release, and the Court

13   therefore denies McKean’s motion for compassionate release without prejudice.

14                                        III. ORDER

15          Therefore, it is hereby ORDERED that McKean’s motion for compassionate

16   release, Dkt. 34, is DENIED without prejudice and his motion to seal, Dkt. 35, is

17   GRANTED and that the Government’s motion for leave, Dkt. 41, is GRANTED and its

18   motion to seal, Dkt. 43, is GRANTED.

19          Dated this 22nd day of December, 2020.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER - 7
